The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 15, 2018

                               2018COA164

No. 17CA2370, Parental Responsibilities of W.F-L. — Family
Law — Parenting Time — Disputes Concerning Parenting Time
— Uniform Child-custody Jurisdiction and Enforcement Act —
Enforcement of Registered Determination

     In this parenting time dispute, a division of the court of

appeals determines that the district court had subject matter

jurisdiction under the Uniform Child-custody Jurisdiction and

Enforcement Act to enforce parenting time orders issued by a

Georgia court. The division further holds that, under section 14-

13-306(1), C.R.S. 2018, the district court was authorized to register

the Georgia orders and simultaneously begin proceedings to enforce

them. Thus, in addressing the father’s parenting time enforcement

request, the district court could consider events that occurred

before he sought to register the Georgia orders in Colorado.

Accordingly, the district court could consider the applicability of the
remedies set forth in section 14-10-129.5, C.R.S. 2018, including

modifying an existing parenting time order, requiring make-up

parenting time for an aggrieved parent, or requiring the

noncomplying parent to pay the other parent’s attorney fees.

     The division also rejects mother’s contention that the appeal

should be rejected on grounds of mootness.
COLORADO COURT OF APPEALS                                    2018COA164


Court of Appeals No. 17CA2370
Elbert County District Court No. 16DR30008
Honorable Robert Raymond Lung, Judge


In re the Parental Responsibilities Concerning W.F-L., a Child,

and Concerning Shaun Edward Lee,

Appellant,

and

Suzanne Jean Flagge,

Appellee.


                       ORDER REVERSED AND CASE
                       REMANDED WITH DIRECTIONS

                                  Division I
                        Opinion by JUDGE TAUBMAN
                         Terry and Fox, JJ., concur

                        Announced November 15, 2018


Paul Arnold, Guardian Ad Litem

The Bruntz Law Firm, LLC, G. Damon Bruntz, Parker, Colorado, for Appellant

Plog & Stein, P.C., W. Curtis Wiberg, Greenwood Village, Colorado, for Appellee
¶1    Shaun Edward Lee (father) appeals the district court’s order

 denying his motion to enforce a Georgia court’s order allocating

 parenting time for his child with Suzanne Jean Flagge (mother). We

 reverse and remand the case for further proceedings.

                            I. Background

¶2    The parties were never married but have one child together

 who was born in 2004. A Georgia court entered a final order in

 2011 and a modified parenting plan in 2012 concerning the child.

 In 2014, mother and the child relocated to Colorado.

¶3    In 2016, father petitioned to register the 2012 Georgia

 parenting plan in Colorado under section 14-13-305, C.R.S. 2018.

 Mother responded, arguing that both the parenting plan and 2011

 final order from Georgia needed to be registered in Colorado and

 co-petitioning to register both orders.

¶4    Father then filed a verified motion under section 14-10-129.5,

 C.R.S. 2018, alleging that mother was not permitting him to

 exercise his parenting time or contact the child. He requested a

 hearing and that the district court order additional terms to the

 parenting plan to ensure mother’s compliance and that she pay his

 costs and attorney fees incurred in bringing the action.


                                    1
¶5    Mother opposed father’s motion and moved to modify

 parenting time, arguing that the parties’ circumstances had

 changed such that the Georgia parenting plan no longer served the

 child’s best interests.

¶6    At the final orders hearing, the district court entered an order

 registering the Georgia orders in Colorado and adopted the parties’

 stipulations for future parenting time.1 It further found that it

 lacked jurisdiction to grant father the enforcement remedies he

 sought and denied his section 14-10-129.5 motion.

¶7    Father’s appeal followed.

     II. Subject Matter Jurisdiction to Enforce the Georgia Orders

¶8    Father contends that the district court erred in finding that it

 lacked subject matter jurisdiction and therefore denying his section

 14-10-129.5 motion. We agree.

                           A. Legal Standards

¶9    We review de novo whether the district court had subject

 matter jurisdiction under the Uniform Child-custody Jurisdiction


 1 The parties stipulated that the district court had jurisdiction to
 register the Georgia orders in Colorado. However, they disagreed as
 to whether the Colorado court had jurisdiction to enforce the prior
 Georgia orders.

                                   2
  and Enforcement Act (UCCJEA) to enforce the Georgia parenting

  time orders. See Brandt v. Brandt, 2012 CO 3, ¶ 18, 268 P.3d 406,

  410.

¶ 10     The UCCJEA governs a Colorado court’s enforcement of

  parental responsibilities orders entered in other states. In re

  Marriage of Dedie, 255 P.3d 1142, 1145-46 (Colo. 2011); see Title

  14, art. 13, Prefatory Note; §§ 14-13-301 to -314, C.R.S. 2018. A

  Colorado court shall enforce another state’s parental

  responsibilities orders that are entered in conformity with the

  UCCJEA. § 14-13-303(1), C.R.S. 2018; see also 28 U.S.C.

  § 1738A(a) (2018) (“The appropriate authorities of every State shall

  enforce according to its terms . . . any custody determination or

  visitation determination made . . . by a court of another State.”).

¶ 11     Under section 14-13-305(1), a parental responsibilities

  determination issued by a court of another state may be registered

  in Colorado, “with or without a simultaneous request for

  enforcement,” by following the steps in the statute. A Colorado

  court may then “grant any relief normally available under” Colorado

  law to enforce the registered parental responsibilities determination.

  § 14-13-306(1), C.R.S. 2018; see § 14-13-303(2); see also § 14-13-


                                     3
  306 official cmt., C.R.S. 2018 (“A registered child-custody

  determination can be enforced as if it was a child-custody

  determination of this State.”).

¶ 12   Section 14-10-129.5(1), (2), and (4) permits a court — after a

  hearing on a parent’s verified motion adequately alleging that the

  other parent is not complying with a parenting time order — to

  issue one or more of the following orders:

        imposing additional terms and conditions consistent with

          the existing parenting time order;

        modifying the existing order;

        requiring either parent or both to participate in a parental

          education program;

        requiring the noncomplying parent to post a bond to ensure

          future compliance;

        requiring make-up parenting time for the aggrieved parent;

        finding the noncomplying parent in contempt of court and

          imposing a fine or jail sentence; or

        requiring the noncomplying parent to pay the other parent’s

          attorney fees and costs associated with the action.




                                    4
                                B. Analysis

                                1. Mootness

¶ 13   Initially, we reject mother’s argument that father’s appeal of

  the denial of his enforcement motion is moot because the district

  court adopted the parties’ stipulations to modify the Georgia

  parenting time orders.

¶ 14   “An issue is moot when a judgment, if rendered, would have

  no practical legal effect upon the existing controversy.” In re

  Marriage of Salby, 126 P.3d 291, 301 (Colo. App. 2005). We will not

  render an opinion on the merits of an appeal that has become moot

  because of subsequent events. Id. (finding original parenting time

  orders moot because they were superseded by later modifying

  orders such that an appellate decision on the original orders would

  have no practical legal effect).

¶ 15   Father moved for specific remedies under section 14-10-129.5

  after petitioning to register the Georgia orders in Colorado. He

  asked for make-up parenting time to account for the time he

  allegedly missed due to mother’s actions, that mother attend a

  parental education program, that she post a bond to ensure her

  future compliance with parenting time, and that she pay his costs


                                     5
  and attorney fees. His requests are not mooted by the modification

  order. Rather, they remain undecided and could have been ordered

  in addition to modification. Indeed, the statute contemplates

  modification as one potential remedy for a parenting time violation

  in addition to other remedies, some of which father requested here.

  See § 14-10-129.5(2)(b), (b.3), (c), (d) & (4).

¶ 16   Because father did not bring an independent action against

  mother for tortious interference with his parenting time, mother’s

  additional mootness argument that a two-year statute of limitations

  would apply to such a claim is unpersuasive.

         2. Order Denying Father’s Section 14-10-129.5 Motion

¶ 17   On registering the Georgia orders, the district court was

  empowered to grant any enforcement relief normally available under

  Colorado law as to those orders. See § 14-13-306(1); see also § 14-

  13-303(2). This includes section 14-10-129.5 remedies.

¶ 18   Although, as mother argues, section 14-13-306 refers to the

  court’s enforcement of “a registered child-custody determination”

  from another state, see also § 14-13-305(3)(a), nothing in the

  statute prevents the court from registering the Georgia orders and

  then simultaneously beginning proceedings to enforce them. To the


                                       6
  contrary, the UCCJEA contemplates “a simultaneous request for

  enforcement” when a parental responsibilities order from another

  state is registered in Colorado. § 14-13-305(1). Accordingly,

  father’s enforcement request was not “premature,” nor was it “a

  ‘zombie’ pleading that was filed but not legally recognized,” as

  mother argues. Rather, after registering the Georgia parenting time

  orders, to which mother did not object, the district court was then

  required to evaluate father’s concomitant enforcement motion,

  determine whether his allegations were adequate, and, if so,

  conduct a hearing and rule on his request for remedies. See § 14-

  10-129.5(1)-(2); see also §§ 14-13-303, -306.

¶ 19   Contrary to mother’s argument, the district court did not first

  dismiss father’s enforcement motion and then register the two

  Georgia orders. Rather, the court’s written order and oral rulings

  reflect the opposite chronology — the court registered the orders

  before mistakenly concluding that it lacked jurisdiction to address

  father’s section 14-10-129.5 motion. Thus, father was not required

  to renew his motion after registration as mother suggests.

¶ 20   The court’s rationale for concluding that it lacked jurisdiction

  was that it could not consider a parenting time enforcement request


                                    7
  related to events that happened before the parties even sought to

  register the Georgia orders in Colorado. The court contrasted this

  circumstance with child support where accumulated arrears from

  prior years can always be enforced even if they accumulated in

  another state. It found that when dealing with parenting time, “[it]

  can’t turn back time” and “create [a] forum during a time that [it]

  didn’t have jurisdiction” to enforce a denial of parenting time.

¶ 21   However, looking back to determine whether a parent failed to

  comply with parenting time and then imposing appropriate

  sanctions to redress the violation is precisely the remedy that

  section 14-10-129.5 provides for an aggrieved parent. On

  registration of the Georgia orders, father was entitled to seek the

  same remedies as if those orders had been entered in Colorado,

  including section 14-10-129.5’s backward-looking remedies. See

  § 14-13-306(1) & official cmt. Accordingly, the court erred in

  denying his motion.

¶ 22   Mother’s argument that such immediate enforcement of an

  order from another state is only allowed in emergency situations

  pursuant to section 14-13-308, C.R.S. 2018, is unpersuasive. That

  statute allows for an immediate hearing and expedited enforcement


                                     8
  of another state’s order — without registration of the order — if

  necessary to ensure a child’s safety. See id. However, Colorado

  courts still have a duty to enforce another state’s orders, and the

  UCCJEA permits courts, on registering such orders, to enforce

  them through any remedy available under Colorado law. See §§ 14-

  13-303, -305(1), (3)(a), -306.

¶ 23   We also reject mother’s contention that the trial court lacked

  jurisdiction because section 14-13-305(3)(a) provides that “a

  registered determination is enforceable as of the date of the

  registration in the same manner as a determination issued by a

  court of this state.” If this provision were interpreted as mother

  suggests, it would eviscerate the meaning of section 14-13-306(1),

  discussed above, which provides that a Colorado court “may grant

  any relief normally available under [Colorado law] to enforce a

  registered child-custody determination made by a court of another

  state.”

                              III. Conclusion

¶ 24   The order is reversed, and the case is remanded for the district

  court to address father’s section 14-10-129.5 motion and, if




                                    9
  appropriate, set a hearing to determine his request for sanctions,

  including attorney fees and costs under section 14-10-129.5(4).

¶ 25   The provisions of the court’s order adopting the parties’

  stipulations to modify parenting time were not appealed and thus

  remain undisturbed.

       JUDGE TERRY and JUDGE FOX concur.




                                   10